IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

STATE OF FLORIDA,                     NOT FINAL UNTIL TIME EXPIRES TO
DEPARTMENT OF REVENUE,                FILE MOTION FOR REHEARING AND
on behalf of MARIA MURILLO,           DISPOSITION THEREOF IF FILED

      Appellant,                      CASE NO. 1D16-4435

v.

SAUL MURILLO,

      Appellee.


_____________________________/

Opinion filed May 16, 2017.

An appeal from an order of the Division of Administrative Hearings.

Pamela Jo Bondi, Attorney General, and Toni C. Bernstein, Assistant Attorney
General, Tallahassee, for Appellant.

No appearance for Appellee.




PER CURIAM.

      In this appeal, the Department of Revenue argues that the Administrative Law

Judge erred by concluding that the Division of Administrative Hearings (DOAH)

lacked subject-matter jurisdiction to establish Appellee’s child support obligation
because a dissolution action addressing child support was pending between the

parents in circuit court. The Department is correct. Because there was no court order

of support in effect, and Appellee had not timely opted out of the administrative

proceeding, DOAH had concurrent jurisdiction to establish Appellee’s child support

obligation and a support order should have been entered. See § 409.2563(2)(a), (c),

Fla. Stat. (2016); Fla. Dep’t of Revenue v. Van Edwards, 42 Fla. L. Weekly D873a

(Fla. 1st DCA Apr. 13, 2017); Dep’t of Revenue v. Graczyk, 206 So. 3d 157, 161

(Fla. 1st DCA 2016). Accordingly, we REVERSE and REMAND for further

proceedings.


WOLF, RAY, and BILBREY, JJ., CONCUR.




                                         2